Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Detail Action
This office action is in response to the application filed on 1/7/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected because independent claims 1, 9, and 17 similarly recite the limitation "the selected processing element" in “a command to enable remote debugging for the selected processing elements”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims of the claims inherit the limitation as well as deficiency of the above independent claims and are rejected for similar reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 8-9, 11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (Cook, 2018/0129582)  in view of Charisius et al. (Charisius ,20110191747)

Per claim 1,
Cook discloses 
communicating, by a stream computing management server (SCMS), a list of processing elements to a debugging interface; ( Fig. 1, [0026-28], see [0027], streaming application including a plurality of processing elements and operators. [0028], see debugger debugging the live streaming application. [0030], debugger connects to processing elements.); wherein the processing element is a part of a parallel channel in a distributed processing environment; ([0014], processing elements see containers that contains one or more operators. Per Specification, [0003], parallel channels can contain multiple operators. [0026], see various devices and data processing systems connected with network computing environment as disclosing distributed processing environment.   )


Cook does not specifically disclose	
receiving, by the SCMS, responsive to setting a debugging breakpoint for a processing element of the list of processing elements, a command to enable remote debugging for the selected processing element, 
mapping, by the SCMS, the processing element to an attachment information in the distributed environment; and 
attaching dynamically, by the SCMS, a remote debugger to the processing element based on the attachment information.  


However, Charisius discloses

receiving, by the SCMS, responsive to setting a debugging breakpoint for a processing element of the list of processing elements, a command to enable remote debugging for the selected processing element, ([0204], debugger of the development tool allows…set breakpoints;[0204], see using debugger of the development tool to execute commands to control debugging, see remote process port for remote debugging) 
mapping, by the SCMS, the processing element to an attachment information in the distributed environment; and (Fig. 58, see [0204],  transport/address as attachment information mapped to a host/processing element. )
attaching dynamically, by the SCMS, a remote debugger to the processing element based on the attachment information.  ([0204], see attach debugger to a process to be debugged.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Charisius into the teachings of Cook to include the limitation disclosed by Charisius.  The modification would be obvious to one of ordinary skill in the art to want to allow software tool to execute control command via specified command port to control targeted software execution as suggested by allow software tool to execute control command via specified command port to control targeted software execution as suggest by Charisius([0204])




Per claim 3, the rejection of claim 1 is incorporated;	
Cook/Charisius discloses
 wherein the attachment information comprises at least one of a location of the processing element and a debugging port of the processing element.  (Charisius ,Fig. 8, [0204], see attachment information that includes a host identification as location, and command port for debugging)

Per claim 8, the rejection claim 1 is incorporated;
Cook/Charisius discloses
 wherein the distributed processing environment includes a plurality of computing host devices, each computer host device characterized as at least one member from a set comprising a physical machine, a virtual machine, or a container. (Cook, [0003], debugger hosted…using a processor, and therefore a physical machine; [0014], see container; [0056], see machine)

Per claims 9, 17, see rejection of claim 1.
Per claim 11, see rejection of claim 3.
Per claim 16, see rejection of claim 8.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (Cook, 2018/0129582)  in view of Charisius et al. (Charisius ,20110191747) and further in view of Sathya et al. (2012/0151446)



Cook/ Charisius does not specifically disclose
communicating to the debugging interface a consolidation of a set of active processing elements of a stream computing application to cause a single-pane view of the set of active processing elements in a distributed stream computing application executed across a plurality of mutually remote processing nodes.  
	
However, Sathya discloses
communicating to the debugging interface a consolidation of a set of active processing elements of a stream computing application to cause a single-pane view of the set of active processing elements in a distributed stream computing application executed across a plurality of mutually remote processing nodes.  ([0021], see more than two debug sessions viewed in single instance of debugger user interface; [0027], see program modules may be distributed.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sathya into the teachings of Cook/ Charisius to include the limitation disclosed by Sathya.  The modification would be obvious to one of ordinary skill in the art to want to the processing states of different debugged processes in one screen in order to observe interactions among debugged processes as suggest by Sathya ([0021])

Per claims 10, 18, see rejection of claim 2.

	
	


	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199